Citation Nr: 1447263	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran had active service from February 2002 to July 2002 and from August 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed conditions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2014 Board hearing in Washington, D.C.  A copy of the hearing transcript has been associated with the claims file.

Notably, the Veteran filed for her current claim of service connection for a dental condition through her October 2008 VA Form 21-526.  A claim for dental disability on a VA Form 21-526 generally should be considered a claim for compensation.  VA Adjudication Manual M21-1MR, IX.ii.2.2.d.  A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  While VA treatment records show the Veteran has received VA dental treatment, the issue of entitlement to service connection for outpatient dental treatment purposes has not specifically been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A skin disorder, diagnosed as eczema and seborrheic dermatitis, had its onset during active service.




2.  The evidence does not establish that the Veteran has a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema and seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A compensable dental disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Condition 

Service treatment records show the Veteran reported having eczema in August 2005, and she was later diagnosed with atopic eczematous dermatitis in January 2006.  Post-service VA records reflect diagnoses of eczema and seborrheic dermatitis shortly after service in 2008 and 2009.  The Veteran has testified that she has continuously experienced symptoms of a skin condition since they had their onset during service.  See Hearing Transcript at 12.  Lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation.  As the Veteran's skin disorder is an observable condition, the Board finds her statements that the same condition has existed ever since service to be competent.  The Board also finds the Veteran to be credible.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for eczema and seborrheic dermatitis is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



Dental Disorder

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and hearing transcript have been obtained and associated with the claims file.

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, as discussed below, the Veteran is not shown to have one of the dental disorders listed under 38 C.F.R. § 4.150.  Therefore, the Board finds that the standards which would require VA examination have not been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c) (4) (2013).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address only whether the Veteran is entitled to service connection for VA compensation purposes.

To that end, the Veteran's service treatment records reflect dental treatment, including the extraction of tooth #4 in March 2002, tooth #1 in August 2005, and teeth #13 and #17 in September 2005.  Post-service VA records show the Veteran has been diagnosed with missing teeth #1, #4, #13, #16, #17, #19, #29, and #31, and she has been treated with porcelain crowns and received an occlusal guard.  However, service records and VA treatment records do not show that the Veteran has been diagnosed or treated for any of the conditions listed above for which service-connected compensation is warranted, including missing teeth due to the loss of substance of the body of the maxilla or mandible.  At her July 2014 hearing, she denied any specific trauma or injury to the teeth during service.  See Hearing Transcript at 15.

Considering this evidence in light of the regulations discussed above, the Board finds that the Veteran does not have a compensable dental disorder.  There is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.


ORDER

Entitlement to service connection for eczema and seborrheic dermatitis is granted.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


